Title: To Thomas Jefferson from John Thomas Mason, with Jefferson’s Reply, 31 March 1802
From: Mason, John Thomas
To: Jefferson, Thomas


            
              31st Mar 1802
            I am requested by the wife of Frederick Long to State his Case with a view to submit it to the President. at this length of time I cannot state the evidence with particularity, I can only speak generally. He was indicted upon two Counts, the one for stealing sundry articles, the other for receiving stolen goods knowing them to have been stolen. The evidence was, that he as a Cartman had assisted to move doctor Bullus, some of the articles committed to his charge, and among others a spring Lancett, of the value of five Dollars, was missing, and some time after, on searching Longs house, for other things, supposed to have been stolen, this Lancett was found in his possession. A number of Marines Cloathing had been missing from their encampment, and by the Marines were said to be stolen from them, many articles of this kind were found in his house, but this being about the time that a great number of Marines had been discharged, and it appearing that those discharged, sold, gave away, and in some instances threw away their blankets, and cloathing, the Jury acquitted Long upon the second Count in the Indictmt., and upon the first Count found him guilty of stealing the Lancett, and perhaps some few articles of cloathing which a Marine, then in service, swore had been stolen from him. The Court were I believe satisfied with the verdict, I thought it a good verdict, at all events I thought Long had no reason to complain of it. He was whipped, and is now confined for the costs of the prosecution, & perhaps for some small fine imposed upon him. He is a poor man, unable to pay those Costs, and a hard working industrious man, I wish I could say more for him. I am informed, and believe it to be true, that he is very sick with the Meazles in Jail, which is a dreadful place, that he has three or four small Children, all very sick with the same complaint, and who are suffering very much for the necessaries of life. I do most willingly release him from my fee, I have no doubt the other officers will do the same
            J. T. Mason DA for the US
            
              [Reply by TJ:]
              Under all the circumstances of this case I think it is proper that a pardon issue to the prisoner.
              Th: Jefferson
              April 3. 1802.
            
          